Citation Nr: 0518875	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  96-47 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound of the abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1984 to 
February 1985. 

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, so that additional development 
could be undertaken.  In the Introduction of such remand, the 
Board specifically referred the issue of the veteran's 
entitlement to service connection for a gastrointestinal 
disorder to the RO for initial development and adjudication, 
based on statements by a VA medical examiner.  That issue was 
denied by the RO in July 2003.  Supplemental statements of 
the case (SSOCs) were then prepared by the RO in December 
2004 and February 2005 in connection with the matter on 
appeal, although the RO incorrectly therein identified the 
issue to be that of entitlement to service connection for a 
gastrointestinal disorder.  That question, as set forth by 
the Board in its June 2003 remand, was not then in appellate 
status, nor is it now, and the RO's misidentification of the 
issue in the SSOCs is found to be harmless error, as the 
substance of the issue of the veteran's entitlement to 
service connection for residuals of a gunshot wound of the 
abdomen was fully addressed therein.  Following the RO's 
attempts to complete all of the other requested actions, the 
case was returned to the Board for further review.  

The issue of the veteran's entitlement to service connection 
for a gastrointestinal disorder is referred to the RO for any 
other action it deems appropriate.  


FINDING OF FACT

A gunshot wound of the abdomen clearly and unmistakably 
preexisted service and the evidence clearly and unmistakably 
shows that it was not aggravated during such service.  



CONCLUSION OF LAW

Service connection is not warranted in light of evidence 
showing that a gunshot wound of the abdomen clearly and 
unmistakably preexisted service, and evidence clearly and 
unmistakably showing that it was not aggravated during such 
service.  38 U.S.C.A. §§ 1131, 1153, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
3.326 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded by the Board in June 
2003 for additional evidentiary and procedural development.  
It was the subject of an October 1999 Board remand, and an 
April 2003 development memorandum.  Actions requested by way 
of the June 2003 remand included compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); obtaining additional 
information from the veteran regarding medical treatment 
received subsequent to February 1985; retrieval of medical 
records from a non-VA hospital; securing further medical 
input; and readjudication.  On remand, the veteran was 
advised of the VCAA through the RO's June 2004 
correspondence, wherein he was also requested to execute an 
updated authorization for the release of his medical records 
from Harlem Hospital and to provide a list of the names and 
addresses of those health care providers who treated him 
since February 1985.  No response from the veteran was 
thereafter received.  The conduct of a VA medical examination 
and readjudication of the issue on appeal followed.  As it 
appears that all of the actions sought by the Board through 
its prior development actions have been completed, and 
inasmuch as neither the veteran or his representative 
contends otherwise, no reason for further remand of this 
matter to the RO is found to exist.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

The VCAA became law in November 2000, subsequent to the 
initiation of the veteran's claim, the denial of which forms 
the basis of the instant appeal.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence was to be 
provided by the claimant, and notice of what part VA would 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran by the RO through its June 2004 letter to him.  
To that extent, VA's duties established by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, to the extent that 
the veteran has cooperated, as previously discussed, all 
pertinent examination and treatment records have been 
obtained from all VA and non-VA sources noted by the veteran.  
He has been afforded VA medical examinations to evaluate the 
claimed disorder, the reports of which have been associated 
with his claims folder.  In light of the foregoing, it is 
concluded that all assistance due the veteran has been 
rendered.  38 C.F.R. § 3.159(c), (d).

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, the initial RO adjudication preceded the enactment 
of the VCAA.  Once VCAA notice was furnished in June 2004, 
however, readjudication followed with notice to the veteran, 
as provided by Pelegrini.  As such, to decide this appeal 
would not be prejudicial error to the veteran-claimant.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis of the Merits of the Claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  A pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Service department records indicate that the veteran did not 
have any foreign service and that his military occupational 
specialty was that of a cannon crewman.  The record does not 
indicate that the veteran engaged in combat with the enemy 
while on active duty, nor does he so contend.  To that 
extent, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are not for application in this case.  

A service entrance medical examination in March 1984 
disclosed a large midline abdominal surgical scar and other 
scarring about the left inguinal area.  A history of a 
gunshot wound of the abdomen and left inguinal region 
occurring three years prior thereto was set forth.  On that 
basis, it cannot be concluded that the presumption of 
soundness at service entrance is for application under the 
facts of this case.  38 U.S.C.A. § 1111 (West 2002).  

Available service medical records in no way indicate that the 
veteran complained or was treated for residuals of a gunshot 
wound of the abdomen during military service.  Hence, the 
service medical records clearly and unmistakably rebut any 
presumption that the abdominal wound was aggravated 
inservice.

Received into the record are statements, dated in July 1998 
and February 2000, from R.L. Kole, M.D., the veteran's 
private treating internist.  Therein, it was noted that the 
veteran had suffered a gunshot wound of the abdomen prior to 
his enlistment in the Armed Forces and that, while enlisted, 
he had an exacerbation of difficulty secondary to the gunshot 
wound causing him to seek treatment at the service department 
infirmary.  Ongoing difficulties with abdominal pains were 
noted to follow.  Dr. Kole noted that it was the veteran's 
feeling that his difficulties were exacerbated by physical 
training and the rigorous courses he was put through while in 
the Armed Forces.  In the opinion of Dr. Kole, there was no 
way of knowing for sure whether or not the rigorous basic 
training endured by the veteran had an effect on his prior 
problem involving a gunshot wound.  

The report of a private neurological examination conducted in 
February 2000 is also of record.  Therein, a history of 
gunshot wounds occurring in 1980 to the abdomen and left leg 
was set forth.  The bullet was noted to have penetrated the 
abdomen and to have been laproscopically removed.  The 
history offered by the veteran as to problems he encountered 
during basic training did not involve the abdominal wound, 
but were limited to the left leg wound and resulting 
limitations.  A postservice gastroplasty in 1999 for obesity 
was also indicated.  General physical examination revealed a 
long abdominal scar from the previous gastroplasty and 
exploratory laparotomy.  A bullet entry site at the left 
lower quadrant and a drain site at the left upper quadrant 
were in evidence.  A surgical exploration site of the left 
inguinal area was also shown.  No opinions were set forth by 
such neurologist as to any inservice increase in severity of 
the preservice abdominal gunshot wound.  

Pursuant to the Board's request, the veteran was afforded a 
VA stomach, duodenum, and peritoneal adhesions examination in 
April 2002.  Following examination the pertinent impressions 
were status post gunshot wound to the abdomen and left thigh 
in 1982 (sic); status post gastric bypass surgery in 1998 for 
obesity; history of chronic gastroesophageal reflux disease, 
improved by gastric bypass surgery; and obesity.  In an April 
2003 addendum, the April 2002 VA examiner stated that it was 
more likely than not that the gastrointestinal symptoms 
present during military service were related to the veteran's 
prior gunshot wound of the abdomen.  The examiner found no 
relationship between the subsequent increase in weight and 
gastric bypass surgery to the gunshot wound or the increase 
in symptoms during military service.  

Further VA examination by another physician in September 2004 
culminated in entry of pertinent impressions of status post 
gunshot wounds of the abdomen and left thigh in 1983 (sic), 
with minimal symptoms at present; status post gastric bypass 
surgery and tummy reduction surgery for obesity; and history 
of chronic gastroesophageal reflux disease (GERD), inactive 
at present.  The examiner opined that it was less likely than 
not that GERD was related to his gunshot wounds, and that it 
was less likely than not that his gunshot wounds were 
aggravated by basic training.  It was found that the 
veteran's GERD was likely from his underlying obesity and 
probably aggravated by the gunshot wounds.  Because of 
restrictions on physical activity during basic training, the 
gunshot wounds were likely not aggravated by basic training.  

Submitted by the veteran in January 2005 were color 
photographs of his abdomen, which according to handwritten 
annotations were taken prior to military service, showing 
abdominal scarring.  

On the basis of the foregoing, in addition to the testimony 
offered by the veteran at an RO hearing in June 1998, there 
is no question that a gunshot wound of the veteran's abdomen 
preexisted his entrance onto active duty.  This case 
therefore turns on whether there was an increase in 
disability of the preexisting abdominal wound during service.  
The veteran indicates that such an increase was manifested in 
service by symptoms of gastrointestinal distress, which he 
avers were triggered by the rigors of basic training.  
However, the existence of the claimed gastrointestinal 
manifestations is not corroborated by service medical 
records, buddy statements, or any other evidence on file.  

In light of the absence of any competent evidence of 
inservice pathology Dr. Kole's restatement of the veteran's 
own account of an inservice exacerbation of the preexisting 
abdominal wound has no factual basis.  Additionally, Dr. 
Kole's statement itself is neutral in that he did not offer 
an opinion in support or against the veteran's entitlement to 
service connection for the disability in question.  
Similarly, an April 2002 VA examiner's statement that 
inservice gastrointestinal symptoms were more likely than not 
related to the prior gunshot wound of the abdomen lacks any 
factual predicate in the absence of any substantiation of the 
inservice occurrence of gastrointestinal dysfunction.  

What remains are the September 2004 opinions that it was less 
likely than not that the veteran's gastrointestinal symptoms 
were related to his gunshot wounds and that it was less 
likely than not that his gunshot wounds were aggravated by 
basic training.  The Board finds that these opinions are most 
persuasive as they were based on a review of all of the 
evidence of record.  Moreover, it is well to note that the 
veteran's postservice presentation of GERD was found by the 
September 2004 examiner to result from his underlying 
obesity.  Given Dr. Kole's non-opinion and the absence of an 
adequate foundation for the April 2002 VA examiner's opinion, 
the September 2004 opinions are the most persuasive and 
dispositive of the outcome of this matter.  

Accordingly, the Board finds that the evidence clearly and 
unmistakably shows that the abdominal wound existed prior to 
service.  Further, since all favorable medical opinions were 
based on an inaccurate premise and have no probative value, 
Reonal v. Brown, 5 Vet.App. 461 (1993), the evidence clearly 
and unmistakably shows that the preexisting wound residuals 
were not aggravated in-service.  Therefore, service 
connection for residuals of an abdominal wound is denied.

ORDER

Service connection for residuals of a gunshot wound of the 
abdomen is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


